Per Curiam,
The court below found on competent evidence that the words appointing executors were not on the will at the time it was executed by the testatrix, but were added at a later date. Disregarding these words therefore we have a will in due form *634signed by the testatrix at the end thereof as required by the act of 1888. Such a will can be revoked, under the express words of the statute, only by “ some other will or codicil in writing, or other writing declaring the same, executed and proved in the same manner .... or by burning, cancelling,” etc. The object of the statute was to secure evidence in the instrument itself of the completed intent of the testator, and that having been fully shown by the signature at the end is not to be revoked except by equal evidence of a subsequent completed change of intention. The evils under the former system of accepting a signature in any part of the instrument, or even unsigned memoranda as a valid will are forcibly stated by Strong, J., in Heise v. Heise, 31 Pa. 246.
The words added in the present case do not indicate any intention to revoke the will but rather to make a codicil supplementary to its provisions. But the intent whatever it was being incomplete for want of the testatrix’s signature, is not operative for either purpose.
Decree affirmed.